Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 1 of 23 PageID 870


                                                                          Page 1
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
             -------------------------------X
             DEMOCRACY PARTNERS, LLC, et            :
             al.,                                   :
                                                    :   Case No:
                         Plaintiffs                 :   1:17-CV-1047-ESH
                                                    :
                               -vs-                 :   Pages 1 - 248
                                                    :
             PROJECT VERITAS ACTION FUND,           :
             et al.,                                :
                                                    :
                         Defendants                 :
             -------------------------------X


                     Videotape Deposition of Lauren Windsor
                                   Washington, D.C.
                              Wednesday, July 18, 2018




             Reported by:     Kathleen M. Vaglica, RPR, RMR
             Job No:    413863


                                 MAGNA LEGAL SERVICES
                                     (866) 624-6221


                                 EXHIBIT B
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 2 of 23 PageID 871


                                                                          Page 2
       1

       2

       3

       4

       5

       6                                  Wednesday, July 18, 2018

       7                                  (9:02 a.m.)

       8

       9     Videotape Deposition of Lauren Windsor, held at the

      10     offices of:

      11

      12           Verdi & Ogletree PLLC

      13           1325 G Street, N.W.

      14           Suite 500

      15           Washington, D.C.       20005

      16

      17

      18     Pursuant to notice, before Kathleen M. Vaglica, RPR,

      19     RMR, a Notary Public in and for the District of

      20     Columbia.

      21

      22
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 3 of 23 PageID 872


                                                                          Page 3
       1                         A P P E A R A N C E S

       2

       3

       4     COUNSEL FOR DEFENDANTS

       5           PAUL A. CALLI, ESQUIRE

       6           CHAS SHORT

       7           Calli Law, LLC

       8           One Flagler Building

       9           14 Northeast 1st Avenue, Suite 1100

      10           Miami, FL     33132

      11           (786) 504-0911

      12           pcalli@calli-law.com

      13

      14           KERRY BRAINARD VERDI, ESQUIRE

      15           Verdi & Ogletree PLLC

      16           1325 G Street, N.W., Suite 500

      17           Washington, D.C.       20005

      18           (202) 449-7703

      19           kverdi@verdiogletree.com

      20

      21

      22
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 4 of 23 PageID 873


                                                                          Page 4
       1           STEPHEN R. KLEIN, ESQUIRE

       2           Statecraft PLLC

       3           1629 K Street, N.W., Suite 300

       4           Washington, D.C.       20006

       5           (202) 804-6676

       6           steve@statecraftlaw.com

       7

       8     COUNSEL FOR PLAINTIFFS

       9           JOSEPH E. SANDLER, ESQUIRE

      10           Sandler Reiff Lamb Rosenstein & Birkenstock,

      11           P.C.

      12           1025 Vermont Avenue, N.W., Suite 300

      13           Washington, D.C.       20005

      14           (202) 479-1111

      15           sandler@sandlerreiff.com

      16

      17     ALSO PRESENT

      18           GLEN FORTNER, VIDEOGRAPHER

      19

      20

      21

      22
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 5 of 23 PageID 874


                                                                          Page 5
       1                                CONTENTS

       2

       3     EXAMINATION OF LAUREN WINDSOR                               PAGE

       4     BY MR. CALLI                                                    7

       5

       6                             E X H I B I T S

       7     NUMBER                                                      PAGE

       8

       9      1         1/10/2017 E-mail Chain                              32

      10      2         1/7/2017 E-mail                                     70

      11      3         1/6/2017 E-mail                                     72

      12      4         1/6/2017 E-mail                                     73

      13      5         11/16/2016 Memorandum                               85

      14      6         Lauren Windsor Visitor Name Tag                   156

      15

      16

      17

      18

      19

      20

      21

      22
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 6 of 23 PageID 875


                                                                          Page 6
       1                         P R O C E E D I N G S

       2                 THE VIDEOGRAPHER:       We are now on the

       3     record.    This begins Videotape Number 1 in the

       4     deposition of Lauren Windsor in the matter of

       5     Democracy Partners v Project Veritas, et al.

       6     Today's date is July 17, 2018.          The time is 9:02.

       7     This deposition is being taken at 1325 G Street,

       8     Northwest, Washington, D.C.

       9                 The videographer is Glen Fortner of Magna

      10     Legal Services, and the court reporter is Kathy

      11     Vaglica of Magna Legal Services.          Will counsel and

      12     all parties present state their appearance and whom

      13     they represent.

      14                 MR. SANDLER:      Joseph Sandler of the law

      15     firm of Sandler Reif for the plaintiffs.

      16                 MR. CALLI:     My name is Paul Calli along

      17     with Steve Klein, Chas Short, and Kerry Verdi.              We

      18     represent Project Veritas Action Fund, Project

      19     Veritas, James O'Keefe, and Allison Maass.

      20                 THE VIDEOGRAPHER:       Will the court reporter

      21     please swear in the witness.

      22           Thereupon,
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 7 of 23 PageID 876


                                                                          Page 7
       1                             Lauren Windsor,

       2     a witness, called for examination by counsel for the

       3     Defendants and, after having been sworn by the

       4     notary, was examined and testified as follows:

       5           EXAMINATION BY COUNSEL FOR THE DEFENDANTS

       6     BY MR. CALLI:

       7           Q.    What is your name?

       8           A.    Lauren Windsor.

       9           Q.    Ms. Windsor, I'm going to show you some

      10     videotape regarding an internship that Allison Maass

      11     had at Democracy Partners and related matters.              Do

      12     you understand?

      13           A.    I do.

      14           Q.    So and what was produced to Mr. Sandler as

      15     PVA14009, I want to play a clip at 516, please.

      16                 (Plays video clip.)

      17     BY MR. CALLI:

      18           Q.    Who was the man speaking off camera?

      19           A.    Ryan Clayton.

      20           Q.    C-L-A-Y-T-O-N?

      21           A.    Yes.

      22           Q.    When he asked Allison, was he referring to
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 8 of 23 PageID 877


                                                                       Page 193
       1     use it with the gmail Lauren Windsor and the Lady

       2     Libertine.

       3           A.    It's just a number I like.

       4           Q.    Is there any significance to the reason

       5     why you like it?

       6           A.    Just a lucky number.

       7           Q.    Why is it lucky?       What's, you know --

       8     maybe somebody has eight and they say that's lucky

       9     because, you know, when I was eight or I hit eight

      10     or I won eight.      Why is 27 lucky?

      11           A.    It goes back to high school, I guess, a

      12     girlfriend of mine and I.

      13           Q.    Okay.    Okay.    Do you know who Steve, with

      14     a V, Wentz, W-E-N-T-Z, is?

      15           A.    I do.

      16           Q.    How do you know who Steve Wentz is?

      17           A.    Because he was, has current litigation

      18     against your client.

      19           Q.    Okay.    Where?    Pending like --

      20           A.    I think it is in Florida.

      21           Q.    Okay.    Have you ever spoken to Steve

      22     Wentz?
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 9 of 23 PageID 878


                                                                       Page 194
       1            A.    I have, yeah.

       2            Q.    On how many occasions?

       3            A.    And by spoken you mean written

       4     communications, telephonic communications?

       5            Q.    Spoken would be verbal either in person or

       6     over the telephone, and you can let me know which

       7     one it is.     Written would be written.

       8            A.    Okay.    Just wanted to clarify.

       9            Q.    So how many times have you spoken with

      10     Mr. Wentz?

      11            A.   We've met in person, I think, twice and

      12     spoken on the phone a couple times.

      13            Q.   Did you use your cell phone to speak to

      14     him?

      15            A.   Yes.

      16            Q.   When is the last time you verbally orally

      17     communicated with Mr. Wentz?

      18            A.   I think it was several months ago, but I

      19     don't remember the exact date.

      20            Q.   Have you preserved all your communications

      21     that are in writing with Mr. Wentz?

      22            A.   I have.
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 10 of 23 PageID 879


                                                                        Page 195
        1          Q.     Where did you meet him on each occasion in

        2    person?

        3          A.     The first time was at the Marriott

        4    Wardman.

        5          Q.     Where is that?

        6          A.     In northwest D.C., Glover Park.

        7          Q.     When was that?

        8          A.     I believe sometime last year.

        9          Q.     Who arranged that meeting, you or him?

       10    Who requested it?

       11          A.     I don't recall.

       12          Q.     Okay.   Had you spoken to him on the

       13    telephone before that meeting?

       14          A.     Most likely.

       15          Q.     How did, how did it come about that you

       16    first communicated?        Did you reach out to him?

       17          A.     Yes.

       18          Q.     By phone or e-mail?

       19          A.     It would have been by e-mail.

       20          Q.     What -- do you have that e-mail preserved

       21    as part of everything you preserved?

       22          A.     It should be, yeah.
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 11 of 23 PageID 880


                                                                        Page 196
        1          Q.     What was the purpose of you reaching out

        2    to Mr. Wentz?

        3          A.     To get information on the sting that he

        4    was involved in for the website.           It was for

        5    research purposes.

        6          Q.     To get information on the sting he was

        7    involved in.      Is that, like, part of the lawsuit

        8    that he has with Project Veritas?           Is that what you

        9    mean?

       10          A.     I guess so.     I don't know the details of

       11    his litigation.

       12          Q.     What did you discuss when you met with him

       13    at the Marriott Wardman?

       14          A.     He, I believe like our initial contact

       15    before meeting, he had not been aware of the, that

       16    it was Allison, per se.         And so through our

       17    conversation he was able to determine that it was

       18    Allison Maass.

       19          Q.     What, generally, what was his -- so

       20    Allison Maass had an investigation that, into Wentz.

       21    What is Wentz?      Who is he?

       22          A.     He is the head of the teachers' union in
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 12 of 23 PageID 881


                                                                        Page 197
        1    Wichita, the joint union.

        2          Q.     Kansas?

        3          A.     Wichita, Kansas, yeah.

        4          Q.     But he lives in Florida is your

        5    understanding?

        6          A.     No, he does not live in Florida.

        7          Q.     Oh, the litigation is in Florida?

        8          A.     It's my understanding the litigation is in

        9    Florida because that's where he was filmed, and it

       10    was at a teachers' conference there.

       11          Q.     So did you provide him with information

       12    about --

       13          A.     Your client?

       14          Q.     About the experience of the internship at

       15    Democracy Partners?        Did you share with him?

       16          A.     I mean, we certainly commiserated on being

       17    victims.

       18          Q.     So was that the purpose -- I mean, that

       19    was -- have you ever communicated with Cynthia

       20    Conlin or Jennifer Reed, which are his attorneys?

       21          A.     Yes.

       22          Q.     Okay.   On the telephone, in person, and/or
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 13 of 23 PageID 882


                                                                        Page 198
        1    by e-mail?

        2            A.     E-mail and over the phone.

        3            Q.     Have you ever met with them?

        4            A.     No, I have not.

        5            Q.     What information have you provided to

        6    them?

        7            A.     You know, I think, generally speaking, the

        8    identification of the moles that were the operatives

        9    that were involved in the sting against Steve.

       10          Q.       Does Mr. Creamer know that you have met

       11    with Steve Wentz and communicated with him and with

       12    his lawyers?

       13          A.       He may.   I don't know what he knows or

       14    doesn't know.       I don't, I don't run all of my duties

       15    through him.

       16          Q.       Well, listen.    I'm trying to move it

       17    along.       I didn't ask you what he knows or didn't

       18    know.    Have you ever informed Mr. Creamer verbally

       19    or in writing that you have communicated with

       20    Mr. Wentz or his lawyers?

       21          A.       I believe so.

       22          Q.       Did he ever ask you to do that?
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 14 of 23 PageID 883


                                                                        Page 199
        1          A.     No, he did not.

        2          Q.     Did he ever tell you to stop doing that

        3    when you let him know that you were doing that?

        4          A.     No, not to my knowledge.

        5          Q.     When was the last time you communicated

        6    with those two attorneys for Mr. Wentz?

        7          A.     I don't believe I've ever spoken with

        8    Jennifer Reed.      It's Cynthia that I had the contact

        9    with, but it's been many months.           I mean, I think

       10    that I notified them that the website was up in

       11    February.     January, February.

       12          Q.     Was any of the information posted on the

       13    website provided to you by either Mr. Wentz or any

       14    one of his attorneys?

       15          A.     The information involving that litigation,

       16    I believe, is public information that I received in

       17    a report from our co-counsels.

       18          Q.     The information about the Wentz litigation

       19    was provided to you by your co -- when you say your

       20    co-counsels, who do you mean?

       21          A.     Georgetown Institute For Public

       22    Representation.
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 15 of 23 PageID 884


                                                                        Page 200
        1          Q.     So they gathered information on the Wentz

        2    litigation and gave it to you, and you put it on the

        3    site?

        4          A.     Well, it wasn't just the Wentz litigation.

        5    It was a report of all of the known litigation,

        6    past, present, and pending, against your clients.

        7          Q.     Okay.    So that, that research came from

        8    the Georgetown law clerk?

        9          A.     Yes.

       10          Q.     Do you still have that memo?

       11          A.     Yeah.

       12          Q.     When did you receive that memo?          Winter,

       13    spring, summer, fall and year, generally.             Would

       14    have been after the website was started in January

       15    of 2017, so we know that's the earliest date it

       16    could have been.       So moving forward from there.

       17          A.     You have the chronology wrong.

       18          Q.     Sorry.

       19          A.     I launched the website in January of 2018.

       20          Q.     2018.    There you go.

       21          A.     And in order to launch it, I would have

       22    needed that information for the litigation tab.
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 16 of 23 PageID 885


                                                                        Page 201
        1          Q.     When you get to be my age, you forget

        2    things.    So pre January 2018, so it was --

        3          A.     I would imagine it was at some point in

        4    December.

        5          Q.     December of 20 --

        6          A.     '17.

        7          Q.     2017.    I didn't finish asking you 'cause

        8    there's so much interesting information to me.               Did

        9    you finish telling me all the e-mail addresses that

       10    you've utilized?

       11          A.     Where are we at?

       12          Q.     I got off on -- I was asking you about 27,

       13    and then I stopped asking about e-mail addresses.

       14    You had three.       The last one you gave me was Lady

       15    Libertine, so you've mentioned three.

       16          A.     And you want the e-mail addresses I've had

       17    from when to when?

       18          Q.     The date was July or September 1 of,

       19    July 1 of 2016 to June of 2017, so that one-year

       20    period.

       21          A.     Lauren@mikeluxmedia.

       22          Q.     Okay.    That's four.     Just
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 17 of 23 PageID 886


                                                                        Page 202
        1    lauren@mikeluxmedia?

        2          A.     Mm-hmm.

        3          Q.     Okay.   And it's Mike Lux or MLM?

        4          A.     Mike Lux Media spelled out.

        5          Q.     Okay.   Is there another one?

        6          A.     So you have lauren@americanfamilyvoices,

        7    lauren@mikeluxmedia, laurenwindsor27,

        8    ladylibertine27, picturepoet27@yahoo.com.             I believe

        9    that's all that fits within that time frame.

       10          Q.     Do you know who Shirley Teter, T-E-T-E-R,

       11    is?

       12          A.     I do.

       13          Q.     Have you spoken with Ms. Teter?

       14          A.     No.

       15          Q.     Have you met, have you e-mailed with Ms.

       16    Teter?

       17          A.     I believe I e-mailed her attorney.

       18          Q.     Would that have been Jonathan Sasser,

       19    Jeremy Falcone, Ralph Streza, S-T-R-E-Z-A, or more

       20    than one of those?

       21          A.     It would have been Ralph Streza.

       22          Q.     How many times have you e-mailed with him?
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 18 of 23 PageID 887


                                                                        Page 203
        1          A.     I don't remember.       I think it was in

        2    conjunction with one of our attorneys.            With Yael.

        3    Yael Bromberg, Y-A-E-L.

        4          Q.     So you're saying you would have e-mailed

        5    Ralph, and it would have been Ms. Bromberg on the

        6    e-mail as well?

        7          A.     I think that Yael was having conversations

        8    with Mr. Streza.

        9          Q.     Were you present for any of those

       10    conversations?

       11          A.     I don't think they were actual phone

       12    conversations.      I think they were e-mail, but no, I

       13    was not present for them I don't believe, but

       14    it's -- I'm trying to recall the context in which we

       15    had the conversation, but I believe that they were

       16    doing research on the Shirley Teter claims and

       17    videos.

       18          Q.     When you say they, who do you mean?

       19          A.     The Georgetown Institute For Public

       20    Representation, our co-counsel.

       21          Q.     Did Ms. Bromberg forward to you the

       22    e-mail, any e-mails she sent or received from Ralph
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 19 of 23 PageID 888


                                                                        Page 204
        1    Streza?

        2            A.   I don't recall, but is there anything with

        3    attorney-client privilege with Yael?

        4                 MR. SANDLER:     Not on that one.

        5                 MR. CALLI:     There's somebody there who's

        6    not represented by the same lawyer, so --

        7                 THE WITNESS:     No, no, certainly, but my

        8    communications with Yael regarding Ralph Streza.

        9                 MR. CALLI:     Well, I'm not asking --

       10                 MR. SANDLER:     He didn't ask you that.

       11                 MR. CALLI:     I'm asking if they were

       12    forwarded.     I can ask you that, but I can't ask you

       13    the substance.       If she hit forward, I can ask you

       14    that.

       15                 THE WITNESS:     Okay.

       16    BY MR. CALLI:

       17          Q.     So do you know if she did, if Ms. Bromberg

       18    forwarded you communications she had with Streza?

       19          A.     I don't recall.

       20          Q.     If she had, would you have preserved them

       21    like you did for the Wentz matter?

       22          A.     Yeah.
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 20 of 23 PageID 889


                                                                        Page 205
        1          Q.     Have you ever communicated with any

        2    officers or employees of the American Federation of

        3    Teachers?

        4          A.     I have.

        5          Q.     Who?

        6          A.     Bradford Murray, Jessica Rudder, Michelle

        7    Ringuette.

        8          Q.     How do you spell Michelle's last name?

        9          A.     R-I-N-G-U-E-T-T-E.

       10          Q.     Did you meet with any of those folks in

       11    person?

       12          A.     Yes.

       13          Q.     Who?

       14          A.     Brad Murray and Michelle Ringuette.

       15          Q.     Where?    What state?     What jurisdiction?

       16    What venue?

       17          A.     In D.C.

       18          Q.     So these people come here to meet you?

       19          A.     Do they come here to meet me?          No.

       20          Q.     You meet with them here?

       21          A.     Yeah.

       22          Q.     They are not from here?        They don't live
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 21 of 23 PageID 890


                                                                        Page 206
        1    here?

        2          A.     They live here.

        3          Q.     Oh, the AFT.     Did Ralph Streza ever come

        4    to D.C. and meet with you?

        5          A.     Not with me.     I don't know.

        6          Q.     With who?     Do you know if he met with Ms.

        7    Bromberg?

        8          A.     I don't believe so.       I think she would

        9    have told me that.

       10          Q.     When was the last time you communicated

       11    with the folks who are officers or employees of AFT?

       12          A.     Last week.

       13          Q.     Why did you --

       14          A.     This week.

       15          Q.     Why did you communicate with them the week

       16    of or prior to your deposition?

       17          A.     The AFT had a conference in the past week

       18    or two.    I believe it was in the past week, and I

       19    talked with Brad about the possibility of

       20    infiltration by your client.

       21          Q.     Not Brad Woodhouse?

       22          A.     Brad Murray.
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 22 of 23 PageID 891


                                                                        Page 207
        1          Q.     Brad Murray.

        2          A.     Bradford.

        3                 MR. SANDLER:     Murray?

        4                 THE WITNESS:     Bradford Murray, yeah.

        5    BY MR. CALLI:

        6          Q.     Have you ever discussed with anybody an

        7    infiltration of Project Veritas?           Have you ever

        8    communicated with anybody in any form about that?

        9          A.     To infiltrate Project Veritas?

       10          Q.     Yes.

       11          A.     Other people have suggested it, but I

       12    wouldn't infiltrate Project Veritas.            We have

       13    ongoing litigation.

       14          Q.     Well, I mean, you say other people have

       15    mentioned it.       Who are the other people?

       16          A.     I think just -- I don't recall specific

       17    people, but just generally people within the

       18    progressive movement know that I have developed this

       19    resource, and people ask me if I've thought about

       20    trying to infiltrate them.

       21          Q.     Do you know, do you remember who's asked

       22    you that?
Case 6:17-cv-01164-GKS-GJK Document 93-2 Filed 11/28/18 Page 23 of 23 PageID 892


                                                                        Page 208
        1          A.      I don't recall.

        2          Q.      So, if you weren't in litigation, would

        3    you consider it?

        4          A.      Probably not.

        5          Q.      Why?    Why not?

        6          A.      I don't think Joe would ever sign off on

        7    that.      Your clients are very litigious.

        8          Q.      Are they the plaintiffs in these cases?

        9          A.      I'm sorry?

       10          Q.     Are they the plaintiffs in these cases

       11    we're talking about?

       12          A.     I don't know which cases you're talking

       13    about.

       14          Q.     Wentz, Teter, and AFT, the ones we're

       15    talking about, not seeing.         Are they the plaintiffs

       16    in those cases?

       17          A.     I'm sorry.     I don't understand.

       18          Q.     Very litigious.      Who brought the suit,

       19    Mr. Wentz or Project Veritas?

       20          A.     I believe Mr. Wentz did.

       21          Q.     Ah.     Shirley Teter, who brought the suit?

       22          A.     I believe that she did.
